Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants’ definition which is not specifically set forth in the claims.
Election/Restrictions
Claims 9-17 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/8/2022.
As a refresher, restriction to one of the following inventions was required under 35 U.S.C. 121:
I. Claims 1-8 and 18-20, drawn to a computer comprising a system parameter estimator and learning program, classified in G06N 5/025. 
II. Claim 9-17, drawn to control of a vehicle making use of a reference governor to generate control commands based on sensed data from the vehicle’s operation, classified in B60W 40/10.
The inventions are independent or distinct, each from the other because: Inventions 1 and 2 are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination 2 has separate utility such as vehicle inertial measurement and trajectory control. Subcombination 1 has separate utility such as parameter estimation and refinement for general electronic system controllers.   See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 9139204), herein after referred to as Zhao, in view of Takhirov (US 20200023855), herein after referred to as Takhirov.
Regarding Claim 1, Zhao teaches:
an interface configured to connect the system storing a set of measured system states, a set of reference inputs and a set of system parameters in a storage arranged inside or outside the system; ([Figs 4 & 5] [Col 3, Ln 62 -Col 4, Ln 3] “FIG. 5 illustrates an exemplary adaptive learning approach where online adaption of the sensing-based module 30 and the vehicle dynamic model module 32 is utilized. The exemplary illustration shown in FIG. 5 illustrates details of the respective modules shown in FIG. 4; however, it should be understood that the devices, processes, and models are not limited to the specific modules and devices disclosed herein, and the model shown herein is exemplary such that other modules and devices may be used.”)
a processor, in connection with the memory, configured to perform the ARG and the parameter estimator, ([Col 4, Ln 18-33] “ The system may also determine the presence of a dry road condition. The images captured by the image capture device are analyzed for detecting the road surface condition therein. Examples of other sensing devices may include, but are not limited to, cameras, infrared sensors, lidar sensing devices, and radar sensing devices. The feature selection module 42 includes a processor for processing images captured by the image capture device 40. Features within the image are identified (e.g., brightness, color, texture, polarization degree). The identified features are extracted from the image and are provided to a classifier for determining the presence of some form of precipitation on the road surface. Various techniques as described, such as reflection properties or texture analysis, may be used in the selected features in the image.”)
wherein the parameter estimator extracts a pair of a reference input and the system state and compute a system parameter estimate based on the reference input and system state,  ([[Col 3, Ln 35-55] “Outputs from the sensing-based module 30 and the vehicle dynamic model module 32 each independently identify probabilities associated with a plurality of road surface conditions based on vehicle operation data and an image of a capture scene of the road, respectively. That is, each module will output respective probabilities for each of the plurality of possible road surfaced conditions where the probabilities are based on a comparison between a reference model and sensed data from vehicle excitations or analyzed data from captured images. The plurality of road surface conditions for which probabilities are generated includes, but are not limited to, a dry surface condition, a wet surface condition, a snow surface condition, and an ice surface condition. The outputs from the sensing-based module 30 and the vehicle dynamic model module 32 are fused by a data fusion and decision making module 34 for generating an enhanced probability of the identified road surface condition. The enhanced probability generated by the data fusion and decision making module 34 is fed back to an adaptive learning module 36 which adaptively updates the sensing-based module 30 and the vehicle dynamic model module 32. As a result, the sensing-based module 30 and the vehicle dynamic model module 32 are constantly updated each time a road surface condition is analyzed.”)
wherein the ARG is configured to update the reference input and compute a parameter-robust constraint admissible set based on the updated reference input and the system states, ([Col 6, Ln 17-22] “The data fusion and decision making module 34 may provide details such as a surface state estimate that includes a confidence level/probability of its decision and also validates its decision based on the cooperative data supplied by the sensor-based module 30 and the vehicle dynamic model module 32.”)
wherein the ARG generates and transmits a reference input to the system based on the parameter-robust constraint admissible set. ([Col 6, Ln 29-31] “The data fusion and decision making module 34 outputs the probability result of an identified road surface condition to various other systems for use in enabling safety features 60.”)
Zhao does not explicitly teach:
a memory storing measured system states, admissible reference inputs and admissible parameter sets and computer-executable programs including a parameter estimator and an adaptive reference governor (ARG); 
In the same field of endeavor, Takhirov teaches:
a memory storing measured system states, admissible reference inputs and admissible parameter sets and computer-executable programs including a parameter estimator and an adaptive reference governor (ARG); ([0005] “Embodiments of the disclosure provide a system for ballistically estimating vehicle data. The system may include a communication interface configured to receive a first vehicle measurement taken at a first time point and a second vehicle measurement taken at a second time point. The system may further include at least one processor. The at least one processor may be configured to compute a first set of vehicle data based on the first vehicle measurement, and estimate a second set of vehicle data for the second time point based on the first set of vehicle data and a model. The at least one processor may be further configured to compute a third set of vehicle data based on the second vehicle measurement. The at least one processor may also be configured to update the model based on a comparison between the second set of vehicle data and the third set of vehicle data. The system may also include a storage configured to store the first and second vehicle measurements, the model, and the first, second, and third sets of vehicle data.”
	The above pieces of prior art are considered analogous as they both represent inventions in the vehicle control field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Zhao to explicitly cite a memory storing the control and data analysis systems, as taught by Takhirov to improve real-time decision making for autonomous driving vehicles [0003]. Motivation to combine Zhao with Takhirov to a person having ordinary skill in the art comes from the prior art being analogous in the field of vehicle control and knowledge well known in the art, as well as from Zhao [Col 8].
Regarding Claim 2, modified Zhao teaches the limitations of Claim 1, and Zhao further teaches:
wherein the machine operates in a closed loop system. ([Fig 4] [Col 3, 47-58] “The outputs from the sensing-based module 30 and the vehicle dynamic model module 32 are fused by a data fusion and decision making module 34 for generating an enhanced probability of the identified road surface condition. The enhanced probability generated by the data fusion and decision making module 34 is fed back to an adaptive learning module 36 which adaptively updates the sensing-based module 30 and the vehicle dynamic model module 32. As a result, the sensing-based module 30 and the vehicle dynamic model module 32 are constantly updated each time a road surface condition is analyzed.”)
Regarding Claim 3, modified Zhao teaches the limitations of Claim 1, but Zhao does not explicitly teach:
wherein the measured system states are a set of measured states having been stored in a storage of the machine while the machine was operated in a past period of time.
In the same field of endeavor, Takhirov teaches:
wherein the measured system states are a set of measured states having been stored in a storage of the machine while the machine was operated in a past period of time. ([0021] “For example, the processor unit may predict vehicle data based on vehicle data at previous time points and a prediction model specifying the behavior of vehicle data among different image frames. In some embodiments, the expedited approach can predict vehicle data in real-time.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the vehicle control field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Zhao to incorporate data saved from previous machine operation, as taught by Takhirov to improve real-time decision making for autonomous driving vehicles [0003]. Motivation to combine Zhao with Takhirov to a person having ordinary skill in the art comes from the prior art being analogous in the field of vehicle control and knowledge well known in the art, as well as from Zhao [Col 8].
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 9139204), herein after referred to as Zhao, in view of Takhirov (US 20200023855), herein after referred to as Takhirov and Hirata (“Set of Admissible Reference Signals and Control of Systems with State and Control Constraints”), herein after referred to as Hirata.
Regarding Claim 4, modified Zhao teaches the limitations of Claim 1, but Zhao does not explicitly teach:
wherein a set of the reference inputs is convex.
In the same field of endeavor, Hirata teaches:

    PNG
    media_image1.png
    162
    482
    media_image1.png
    Greyscale
wherein a set of the reference inputs is convex. ([Fig 3] [Page 3] “Fig. 3(a) shows RO(0.1) and Ok(O.1). The purpose of feedback control in this example is to track the state of plant xp to reference input w. Hence we show R'(0.1) ina parallel with the axes of plant state. In Fig. 3, convex polyhedral region described by dashed lines is the state constraint set which is defined as 



	The above pieces of prior art are considered analogous as they both represent inventions in the control system field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Zhao to use a convex set of reference inputs as taught by Hirata to determine a set of reference signals which are safe for use in a control system with constraints [Page 1]. Motivation to combine Zhao with Hirata to a person having ordinary skill in the art comes from the prior art being analogous in the field of control systems and knowledge well known in the art, as well as from Zhao [Col 8].
Claims 5, 6, 8 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 9139204), herein after referred to as Zhao, in view of Takhirov (US 20200023855), herein after referred to as Takhirov and Balata (“Statistical Learning For Probability-Constrained Stochastic Optimal Control”), herein after referred to as Balata.
Regarding Claim 5, modified Zhao teaches the limitations of Claim 1, but Zhao does not explicitly teach:
further comprises a learning program that dynamically learns constraint admissible sets  by combining off-line data based on sampling and on-line data provided by the parameter estimator.
In the same field of endeavor, Balata teaches:
further comprises a learning program that dynamically learns constraint admissible sets ([Page 1] “"The key question we investigate are empirical simulation procedures for learning the state-dependent admissible control set that is specified implicitly through a probability constraint on the system state. We propose a variety of relevant statistical tools including logistic regression, Gaussian process regression, quantile regression and support vector machines, which we then incorporate into an overall Regression Monte Carlo (RMC) framework for approximate dynamic programming" [Page 4] "Since the admissible set Un(Xn) is both time and state dependent, we need to estimate the continuation value Cn(·, ·) and the admissible control set Un(·) at every time step." [Page 21] "We approximate the admissible set U using the methods described in Section 4 and compare the performance of each method by using a fixed set of M0 = 20, 000 out-of-sample simulations. To address the discontinuity in W = 0 ∪ [u, u], we implement two separate statistical models to learn Un(·).”
	The above pieces of prior art are considered analogous as they both represent inventions in the machine control field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Zhao to learn admissible sets in accordance with constraints as taught by Balata to perform machine control that balances the trade-off between restrictive decision-making and excess cost [Page 1 & 2]. Motivation to combine Zhao with Balata to a person having ordinary skill in the art comes from the prior art being analogous in the field of machine control and knowledge well known in the art, as well as from Zhao [Col 8].
In the same field of endeavor, Takhirov teaches:
by combining off-line data based on sampling and on-line data provided by the parameter estimator. (0006] “The method may include receiving, via a communication interface, a first vehicle measurement taken at a first time point and a second vehicle measurement taken at a second time point. The method may further include computing, by at least one processor, a first set of vehicle data based on the first vehicle measurement, and estimating, by the at least one processor, a second set of vehicle data for the second time point based on the first set of vehicle data and a model. The method may yet further include computing, by the at least one processor, a third set of vehicle data based on the second vehicle measurement. The method may also include updating, by the at least one processor, the model based on a comparison between the second set of vehicle data and the third set of vehicle data.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the vehicle control field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Zhao combine data provided by a model, provided from an external source, and vehicle measurements, as taught by Takhirov to improve real-time decision making for autonomous driving vehicles [0003]. Motivation to combine Zhao with Takhirov to a person having ordinary skill in the art comes from the prior art being analogous in the field of vehicle control and knowledge well known in the art, as well as from Zhao [Col 8].
Regarding Claim 6, modified Zhao teaches the limitations of Claim 1, and Zhao further teaches:
…by taking outputs of the parameter estimator. ([Col 3, 6-24] "FIG. 3 illustrates another example of determining a road surface condition utilizing a vehicle dynamics approach. The vehicle is shown driving on the vehicle road 12 over a wet road surface 22. The vehicle dynamics can use reference models that include a dry road surface model, a wet road surface model, a snow road surface model, and an icy road surface model. The reference models are preferably pre-categorized reference models. The vehicle dynamics approach utilizes vehicle operational data to estimate tire-road coefficient of friction. Under the vehicle dynamics approach, the vehicle generates an excitation (e.g., steering input, speed input) for obtaining a vehicle operating response. Based on the response of the vehicle, given the excitation, the response is compared with each of the expected responses outputted from all the reference models for determining whether the vehicle is being driven over one of the following road surface conditions that include, but are not limited to, a wet road surface, a dry road surface, a snowy road surface, and an icy road surface." the system having multiple preset surface states is a parameter estimator as it estimates a suite of parameters based on indirect input)
Zhao does not explicitly teach:
wherein the ARG includes a constraint-admissible invariant set (CAIS) learner configured to generate constraint-admissible sets
In the same field of endeavor, Balata teaches:
wherein the ARG includes a constraint-admissible invariant set (CAIS) learner configured to generate constraint-admissible sets ([Page 1] “The key question we investigate are empirical simulation procedures for learning the state-dependent admissible control set that is specified implicitly through a probability constraint on the system state. We propose a variety of relevant statistical tools including logistic regression, Gaussian process regression, quantile regression and support vector machines, which we then incorporate into an overall Regression Monte Carlo (RMC) framework for approximate dynamic programming. Our results indicate that using logistic or Gaussian process regression to estimate the admissibility probability outperforms the other options.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the machine control field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Zhao to learn admissible sets in accordance with constraints as taught by Balata to perform machine control that balances the trade-off between restrictive decision-making and excess cost [Page 1 & 2]. Motivation to combine Zhao with Balata to a person having ordinary skill in the art comes from the prior art being analogous in the field of machine control and knowledge well known in the art, as well as from Zhao [Col 8].
Regarding Claim 8, modified Zhao teaches the limitations of Claim 6, and Zhao further teaches:
…parameter estimates from the parameter estimator and stored state features… ([Col 3, 6-24] "FIG. 3 illustrates another example of determining a road surface condition utilizing a vehicle dynamics approach. The vehicle is shown driving on the vehicle road 12 over a wet road surface 22. The vehicle dynamics can use reference models that include a dry road surface model, a wet road surface model, a snow road surface model, and an icy road surface model. The reference models are preferably pre-categorized reference models. The vehicle dynamics approach utilizes vehicle operational data to estimate tire-road coefficient of friction. Under the vehicle dynamics approach, the vehicle generates an excitation (e.g., steering input, speed input) for obtaining a vehicle operating response. Based on the response of the vehicle, given the excitation, the response is compared with each of the expected responses outputted from all the reference models for determining whether the vehicle is being driven over one of the following road surface conditions that include, but are not limited to, a wet road surface, a dry road surface, a snowy road surface, and an icy road surface." the system having multiple stored state features associated with preset surface states is a parameter estimator as it estimates a suite of parameters based on indirect input)
Zhao does not explicitly teach:
wherein the CAIS learner is configured to leverage ... and constraint-admissibility labels to learn an updated CAIS.
In the same field of endeavor, Balata teaches:
wherein the CAIS learner is configured to leverage ... and constraint-admissibility labels to learn an updated CAIS. ([Page 2] "We consider state-dependent probabilistic constraints that are expressed through an expectation constraint at each system state. Our setup involves a continuous-state, continuous-time model with a discrete-step control, where the constraints are imposed step-by-step. Therefore, at each step and at each state, the controller must estimate which controls are admissible and then optimize over the latter" [Page 7] "We reiterate that the control decisions are made at discrete epochs {t0, t1, . . . , tN−1}, however these decisions affect the state of the system continuously)
	The above pieces of prior art are considered analogous as they both represent inventions in the machine control field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Zhao to learn and update admissible sets in accordance with constraints as taught by Balata to perform machine control that balances the trade-off between restrictive decision-making and excess cost [Page 1 & 2]. Motivation to combine Zhao with Balata to a person having ordinary skill in the art comes from the prior art being analogous in the field of machine control and knowledge well known in the art, as well as from Zhao [Col 8].


Regarding Claim 18, Zhao teaches:
providing a system state estimate, a reference input, a system parameter estimate and a desired reference to an adaptive reference governor (ARG); ([Col 2, 62 - Col 3, 24] Another technique for determining a wet road surface in FIG. 2 includes road surface texture analysis. When utilizing this technique, a section of the road is captured and analyzed at subsequent time instances. The texture of the road at the first time instance is compared to the texture of the road at the second time instance. If the texture of the road surface between the first instance and second instance of time vary quite largely, that a determination is made that water residing on the road has been stirred up from vehicles driving over the road. In this instance, a determination is made that the road surface is wet.  FIG. 3 illustrates another example of determining a road surface condition utilizing a vehicle dynamics approach. The vehicle is shown driving on the vehicle road 12 over a wet road surface 22. The vehicle dynamics can use reference models that include a dry road surface model, a wet road surface model, a snow road surface model, and an icy road surface model. The reference models are preferably pre-categorized reference models. The vehicle dynamics approach utilizes vehicle operational data to estimate tire-road coefficient of friction. Under the vehicle dynamics approach, the vehicle generates an excitation (e.g., steering input, speed input) for obtaining a vehicle operating response. Based on the response of the vehicle, given the excitation, the response is compared with each of the expected responses outputted from all the reference models for determining whether the vehicle is being driven over one of the following road surface conditions that include, but are not limited to, a wet road surface, a dry road surface, a snowy road surface, and an icy road surface.”)
transmitting a reference input generated by the ARG to a system; ([Col 6, Ln 29-31] “The data fusion and decision making module 34 outputs the probability result of an identified road surface condition to various other systems for use in enabling safety features 60.”)
extracting and providing a pair of the reference input and the system state estimate to a parameter estimator; ([Col 3, Ln 35-55] “Outputs from the sensing-based module 30 and the vehicle dynamic model module 32 each independently identify probabilities associated with a plurality of road surface conditions based on vehicle operation data and an image of a capture scene of the road, respectively. That is, each module will output respective probabilities for each of the plurality of possible road surfaced conditions where the probabilities are based on a comparison between a reference model and sensed data from vehicle excitations or analyzed data from captured images. The plurality of road surface conditions for which probabilities are generated includes, but are not limited to, a dry surface condition, a wet surface condition, a snow surface condition, and an ice surface condition. The outputs from the sensing-based module 30 and the vehicle dynamic model module 32 are fused by a data fusion and decision making module 34 for generating an enhanced probability of the identified road surface condition. The enhanced probability generated by the data fusion and decision making module 34 is fed back to an adaptive learning module 36 which adaptively updates the sensing-based module 30 and the vehicle dynamic model module 32. As a result, the sensing-based module 30 and the vehicle dynamic model module 32 are constantly updated each time a road surface condition is analyzed.”)
updating the reference input using the ARG; and computing a parameter-robust constraint admissible set using the ARG based on the updated reference input and system states. ([Col 6, Ln 17-22] “The data fusion and decision making module 34 may provide details such as a surface state estimate that includes a confidence level/probability of its decision and also validates its decision based on the cooperative data supplied by the sensor-based module 30 and the vehicle dynamic model module 32.”)
Zhao does not explicitly teach:
acquiring system states, reference inputs and system parameters from a set of measured system states, a set of admissible reference inputs and a set of admissible system parameters,
wherein the set of measured system states, the set of admissible reference inputs and the set of admissible system parameters have been collected during past operations and current operations of the system;
computing a boundary interval of parameters using the parameter estimator;
In the same field of endeavor, Takhirov teaches:
acquiring system states, reference inputs and system parameters from a set of measured system states, a set of admissible reference inputs and a set of admissible system parameters, ([0005] “Embodiments of the disclosure provide a system for ballistically estimating vehicle data. The system may include a communication interface configured to receive a first vehicle measurement taken at a first time point and a second vehicle measurement taken at a second time point. The system may further include at least one processor. The at least one processor may be configured to compute a first set of vehicle data based on the first vehicle measurement, and estimate a second set of vehicle data for the second time point based on the first set of vehicle data and a model. The at least one processor may be further configured to compute a third set of vehicle data based on the second vehicle measurement. The at least one processor may also be configured to update the model based on a comparison between the second set of vehicle data and the third set of vehicle data. The system may also include a storage configured to store the first and second vehicle measurements, the model, and the first, second, and third sets of vehicle data.”)
wherein the set of measured system states, the set of admissible reference inputs and the set of admissible system parameters have been collected during past operations and current operations of the system; ([0021] “For example, the processor unit may predict vehicle data based on vehicle data at previous time points and a prediction model specifying the behavior of vehicle data among different image frames. In some embodiments, the expedited approach can predict vehicle data in real-time.”)
The above pieces of prior art are considered analogous as they both represent inventions in the vehicle control field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Zhao to explicitly cite a memory storing the control and data analysis systems, as taught by Takhirov to improve real-time decision making for autonomous driving vehicles [0003]. Motivation to combine Zhao with Takhirov to a person having ordinary skill in the art comes from the prior art being analogous in the field of vehicle control and knowledge well known in the art, as well as from Zhao [Col 8].
In the same field of endeavor, Balata teaches:
computing a boundary interval of parameters using the parameter estimator; ([Page 4] “Since the admissible set Un(Xn) is both time and state dependent, we need to estimate the continuation value Cn(·, ·) and the admissible control set Un(·) at every time step." [Page 6] "Similarly, estimating Un is equivalent to learning the conditional probability map pn(x, u) (or the conditional quantile map qn(x, u) in (2.3)) and then comparing to the threshold value p (zero, respectively). This statistical task, whose marriage with RMC is our central contribution, is discussed in Section 4." [Page 7] "An important challenge in using Uˆ is verifying admissibility. In particular, we develop tools based on confidence intervals in order to make statements (with asymptotic guarantee) such as “u ∈ U with 95% confidence” (equivalent to p(x, u) < p with 95% probability conditional on the data collected).")
	The above pieces of prior art are considered analogous as they both represent inventions in the machine control field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Zhao to incorporate boundary intervals to the parameters by Balata to perform machine control that balances the trade-off between restrictive decision-making and excess cost [Page 1 & 2]. Motivation to combine Zhao with Balata to a person having ordinary skill in the art comes from the prior art being analogous in the field of machine control and knowledge well known in the art, as well as from Zhao [Col 8].
Regarding Claim 19, modified Zhao teaches the limitations of Claim 18, but Zhao does not explicitly teach:
wherein the boundary interval is a confidence interval.
In the same field of endeavor, Balata teaches:
wherein the boundary interval is a confidence interval. ([Page 4] "Since the admissible set Un(Xn) is both time and state dependent, we need to estimate the continuation value Cn(·, ·) and the admissible control set Un(·) at every time step. [Page 6] "Similarly, estimating Un is equivalent to learning the conditional probability map pn(x, u) (or the conditional quantile map qn(x, u) in (2.3)) and then comparing to the threshold value p (zero, respectively). This statistical task, whose marriage with RMC is our central contribution, is discussed in Section 4." [Page 7] "An important challenge in using Uˆ is verifying admissibility. In particular, we develop tools based on confidence intervals in order to make statements (with asymptotic guarantee) such as “u ∈ U with 95% confidence” (equivalent to p(x, u) < p with 95% probability conditional on the data collected)."
	The above pieces of prior art are considered analogous as they both represent inventions in the machine control field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Zhao to incorporate confidence intervals to the parameters by Balata to perform machine control that balances the trade-off between restrictive decision-making and excess cost [Page 1 & 2]. Motivation to combine Zhao with Balata to a person having ordinary skill in the art comes from the prior art being analogous in the field of machine control and knowledge well known in the art, as well as from Zhao [Col 8].
Regarding Claim 20, modified Zhao teaches the limitations of Claim , but Zhao does not explicitly teach:
further comprising: dynamically learning constraint admissible sets by combining off-line data based on sampling, and on-line data provided by the parameter estimator.
In the same field of endeavor, Balata teaches:
further comprising: dynamically learning constraint admissible sets… ([Page 4] "Since the admissible set Un(Xn) is both time and state dependent, we need to estimate the continuation value Cn(·, ·) and the admissible control set Un(·) at every time step." [Page 6] "Similarly, estimating Un is equivalent to learning the conditional probability map pn(x, u) (or the conditional quantile map qn(x, u) in (2.3)) and then comparing to the threshold value p (zero, respectively). This statistical task, whose marriage with RMC is our central contribution, is discussed in Section 4." [Page 7] "An important challenge in using Uˆ is verifying admissibility. In particular, we develop tools based on confidence intervals in order to make statements (with asymptotic guarantee) such as “u ∈ U with 95% confidence” (equivalent to p(x, u) < p with 95% probability conditional on the data collected)."
	The above pieces of prior art are considered analogous as they both represent inventions in the machine control field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Zhao to learn admissible sets in accordance with constraints as taught by Balata to perform machine control that balances the trade-off between restrictive decision-making and excess cost [Page 1 & 2]. Motivation to combine Zhao with Balata to a person having ordinary skill in the art comes from the prior art being analogous in the field of machine control and knowledge well known in the art, as well as from Zhao [Col 8].
In the same field of endeavor, Takhirov teaches:
…by combining off-line data based on sampling, and on-line data provided by the parameter estimator. ([0006] “The method may include receiving, via a communication interface, a first vehicle measurement taken at a first time point and a second vehicle measurement taken at a second time point. The method may further include computing, by at least one processor, a first set of vehicle data based on the first vehicle measurement, and estimating, by the at least one processor, a second set of vehicle data for the second time point based on the first set of vehicle data and a model. The method may yet further include computing, by the at least one processor, a third set of vehicle data based on the second vehicle measurement. The method may also include updating, by the at least one processor, the model based on a comparison between the second set of vehicle data and the third set of vehicle data.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the vehicle control field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Zhao combine data provided by a model, provided from an external source, and vehicle measurements, as taught by Takhirov to improve real-time decision making for autonomous driving vehicles [0003]. Motivation to combine Zhao with Takhirov to a person having ordinary skill in the art comes from the prior art being analogous in the field of vehicle control and knowledge well known in the art, as well as from Zhao [Col 8].
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 9139204), herein after referred to as Zhao, in view of Takhirov (US 20200023855), herein after referred to as Takhirov and Balata (“Statistical Learning For Probability-Constrained Stochastic Optimal Control”), herein after referred to as Balata and Heap (US 20140088803), herein after referred to as Heap.
Modified Zhao teaches the limitations of Claim 6, but Zhao does not explicitly teach:
wherein the generated constraint-admissible sets are non-convex with respect to the parameters.
In the same field of endeavor, Heap teaches:
wherein the generated constraint-admissible sets are non-convex with respect to the parameters. ([0027] “Such a conforming transition achieves the target point without leaving the non-convex set during the transition. Control methods taking into account an initial and a target point to conform to a non-convex data set can constrain or limit parameters that control the transition to affect the desired conforming transition. Such a control method can be used to avoid an undesirable powertrain condition wherein the powertrain condition is defined by a set of required parameters, prohibited ranges for each of the required parameters, and a data set describing a boundary between two of the required parameters and a region wherein growl is possible, wherein the data set is a non-convex data set.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the vehicle control field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Zhao to incorporate a non-convex set regarding parameters as taught by Heap to constrain or limit the parameters of a control method [0027]. Motivation to combine Zhao with Heap to a person having ordinary skill in the art comes from the prior art being analogous in the field of  vehicle control and knowledge well known in the art, as well as from Zhao [Col 8].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D UNDERBAKKE whose telephone number is (571)272-6657. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB DANIEL UNDERBAKKE/Examiner, Art Unit 3662                                                                                                                                                                                                        /MACEEH ANWARI/Primary Examiner, Art Unit 3663